2021 WI 76

                  SUPREME COURT         OF   WISCONSIN
CASE NO.:              2018AP2319-CR


COMPLETE TITLE:        State of Wisconsin,
                                 Plaintiff-Respondent-Petitioner,
                            v.
                       Manuel Garcia,
                                 Defendant-Appellant.

                          REVIEW OF DECISION OF THE COURT OF APPEALS
                          Reported at 394 Wis. 2d 743,951 N.W.2d 631
                              PDC No:2020 WI App 71 - Published

OPINION FILED:         September 24, 2021
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         September 13, 2021

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Racine
   JUDGE:              Michael J. Piontek

JUSTICES:
Per Curiam.
NOT PARTICIPATING:
HAGEDORN, J.

ATTORNEYS:

      For the plaintiff-respondent-petitioner, there were briefs
filed by John A. Blimling, assistant attorney general; with whom
on the brief was Joshua L. Kaul, attorney general. There was an
oral argument by John A. Blimling.


      For the defendant-appellant, there was a brief filed by Emma
Jewell, Sean O’Donnell Bosack, and Godfrey & Kahn, S.C., Milwaukee.
There was an oral argument by Emma Jewell.


      An amicus curiae brief was filed on behalf of the Wisconsin
State Public Defender by Katie R. York, assistant state public
defender.
                                                                   2021 WI 76


                                                           NOTICE
                                             This opinion is subject to further
                                             editing and modification.   The final
                                             version will appear in the bound
                                             volume of the official reports.
No.   2018AP2319-CR
(L.C. No.   2010CF365)

STATE OF WISCONSIN                       :              IN SUPREME COURT

State of Wisconsin,

            Plaintiff-Respondent-Petitioner,
                                                                 FILED
      v.
                                                            SEP 24, 2021
Manuel Garcia,
                                                                Sheila T. Reiff
            Defendant-Appellant.                            Clerk of Supreme Court




      REVIEW of a decision of the Court of Appeals.           Affirmed.



      ¶1    PER CURIAM.   The court of appeals' decision is affirmed

by an equally divided court.

      ¶2    BRIAN HAGEDORN, J., withdrew from participation.
    No.   2018AP2319-CR




1